Per Curiam.
Kiersten Lee Boyce was admitted to practice by this Court in 1998 and has previously listed a business address in Williamsburg, Virginia with the Office of Court Administration. By unsworn affidavit dated September 24, 2016, Boyce seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
Boyce is presently delinquent in her New York attorney registration requirements, having failed to register for two consecutive biennial periods beginning in 2014 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1). She is therefore ineligible for nondisciplinary resignation and her application must be denied (see Matter of Lee, 148 AD3d 1350, 1350 [2017]; Matter of Hanson, 146 AD3d 1229, 1229-1230 [2017]).
Peters, P.J., McCarthy, Egan Jr., Rose and Clark, JJ., concur.
Ordered that Kiersten Lee Boyce’s application for permission to resign is denied.